 Case: 4:19-cv-02890-NAB Doc. #: 33 Filed: 09/02/20 Page: 1 of 3 PageID #: 118




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

TELESA SMITH,                                     )
                                                  )
           Plaintiff,                             )
                                                  )
      v.                                          )        Case No. 4:19-CV-2890 NAB
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
           Defendant.                             )


                         AMENDED MEMORANDUM AND ORDER

       This matter is before the Court on the parties’ Motion to Notify Beneficiaries of the

Appointment of a Special Administrator. [Doc. 28.] The Court’s previous order incorrectly

identified the deceased party and is vacated. [Doc. 31.]

       Plaintiff Telesa Smith filed this federal torts claim and Missouri/Illinois wrongful death

action on behalf of her deceased son Philande Jamison (a/ka/a Philanda Jamison) against the

United States of America. Philande Jamison was a prisoner at a federal correctional institution in

Greenville, Illinois. The complaint alleges that he sought medical care from 2006 to 2016 at the

facility regarding gastrointestinal complaints, rectal bleeding, and blood in his stool. On May 13,

2016, he was transferred to Christian Northeast hospital in Missouri where he was diagnosed with

metastatic cancer of the sigmoid colon and rectum, which had spread to his lungs and liver.

Philande Jamison died from the cancer on June 11, 2016. In two counts pursuant to the Federal

Torts Claims Act and wrongful death/medical negligence under Missouri and Illinois law, Telesa

Smith alleges that the prison was negligent in the diagnosis and treatment of Philande Jamison’s

cancer. Specifically, Telesa Smith contends that the prison failed to perform diagnostic tests, refer

Philande Jamison to outside treatment, and failed to properly perform physical tests. The parties
 Case: 4:19-cv-02890-NAB Doc. #: 33 Filed: 09/02/20 Page: 2 of 3 PageID #: 119




have notified the Court that this case has been settled. The parties are finalizing settlement

paperwork.

       If the only asset of a deceased’s estate is a wrongful death action, the court, upon motion

of any person that would be entitled to recovery under the act and after notice to the deceased heirs

or legatees as the court directs, may appoint a special administrator for the deceased party for the

purpose of prosecuting or defending the action. 740 Ill. Comp. Stat. 180/2.1 (2001). On April 15,

2020, the Court granted Plaintiff’s motion to appoint Telesa Smith as the Special Administrator of

the Estate of Philande Jamison for the purposes of pursuing this wrongful death action. [Doc. 19.]

There is no record, however, that the heirs or legatees were notified of Telesa Smith’s appointment

as Special Administrator. Therefore, the Court will vacate its previous order appointing Telesa

Smith as Special Administrator. [Doc. 19.] The Court intends to appoint Telesa Smith again, if

no objection is received from Philande Jamison’s heirs or legatees. The Court will order the Clerk

of Court to send a copy of this Memorandum and Order to the persons identified in Document 30

at the addresses stated therein by first class mail. The heirs and legatees identified in Document

30 have until 14 days after the date of this order to file a response in opposition to the appointment

of Telesa Smith as Special Administrator. If no opposition filed, the Court will re-appoint Telesa

Smith as Special Administrator.

       Accordingly,

       IT IS HEREBY ORDERED that Court’s previous order appointing Telesa Smith as

Special Administrator is VACATED. [Doc. 19.]

       IT IS FURTHER ORDERED that the Court’s Memorandum and Order of August 25,

2020 is VACATED. [Doc. 31.]




                                                  2
 Case: 4:19-cv-02890-NAB Doc. #: 33 Filed: 09/02/20 Page: 3 of 3 PageID #: 120




        IT IS FURTHER ORDERED that the parties’ Motion for Leave to File Document under

Seal is GRANTED. [Doc. 29.]

        IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this

Memorandum and Order to the persons identified in Document 30 of the Court record in this case

at the addresses stated therein by first class mail.

        IT IS FURTHER ORDERED that the heirs and legatees identified in Document 30 must

file any response in opposition to the appointment of Telesa Smith as Special Administrator within

fourteen (14) days of the date of this order. If no opposition filed, the Court will re-appoint Telesa

Smith as Special Administrator for purposes of prosecuting this action.




                                                       NANNETTE A. BAKER
                                                       UNITED STATES MAGISTRATE JUDGE

Dated this 2nd day of September, 2020.




                                                   3
